Citation Nr: 0126179	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).


REMAND

The veteran contends that his left knee disability is more 
disabling than currently evaluated.  The record shows that 
the RO initially granted service connection for 
chondromalacia of the left knee in an April 1986 rating 
decision and assigned a noncompensable evaluation effective 
from January 1986.  The evaluation assigned for this 
disability was later increased to 10 percent effective from 
January 1986 and to 20 percent effective from July 1991.  
Subsequent rating decisions have confirmed and continued the 
20 percent evaluation.

In relation to the present appeal, the record contains VA 
records from February 1999, a VA examination performed in 
April 1999, and an August 1999 report from Mark E. Wheeler, 
M.D.  During the April 1999 VA examination, the examiner 
stated that osteoarthritis of the left knee was more likely 
due to a traumatic fracture incurred before service than to 
the chondromalacia of the patella acquired during active 
service.  

The claims folder contains a Report of Contact dated June 
1999.  At that time, the veteran discussed his left knee 
disability with the rating specialist and it was noted that 
the Report of Contact was considered an informal claim for 
arthritis of the left knee as secondary to the service-
connected chondromalacia.  The RO discussed arthritis in its 
rating decision and statement of the case, but never 
adjudicated the issue of whether the arthritis was secondary 
to the service-connected chondromalacia.  Such a claim is 
inextricably intertwined with the current claim and should be 
adjudicated prior to further appellate review. 

During a hearing before the Board in June 2001, the veteran 
reported that he underwent replacement of the left knee in 
February 2001.  He also reported that he received treatment 
at the Sioux Falls VA Medical Center every 6 months and that 
a private physician performed the knee replacement.  The 
veteran contended that his knee replacement was due to his 
service-connected chondromalacia of the left knee.  However, 
the record does not contain current VA or private treatment 
records and the RO has not adjudicated the issue of whether 
the knee replacement was secondary to the service-connected 
chondromalacia.  Again, such a claim is inextricably 
intertwined with the current claim and should be adjudicated 
prior to further appellate review. 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This law sets forth requirements for 
assisting a veteran in developing the facts pertinent to his 
claim.  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

Based upon the above findings and the passage of the Veterans 
Claims Assistance Act, the Board finds that this matter must 
be remanded to the RO for additional development.  
Specifically, the RO should obtain all VA treatment records 
and the specified private medical records.  In addition, the 
RO must adjudicate the issues of whether the left knee 
arthritis and the left knee replacement were due to the 
service-connected chondromalacia, as these issues are 
inextricably intertwined with the evaluation of the level of 
disability of the veteran's left knee.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should request that the 
veteran identify all sources of medical 
treatment for his left knee, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

3.  The RO should determine whether the 
claims file contains sufficient medical 
evidence to evaluate the veteran's left 
knee disability, including the level of 
disability due to his chondromalacia, and 
whether the left knee arthritis and 
replacement can be attributed to his 
service-connected disability.  If the 
record does not contain sufficient 
evidence, the RO should obtain the 
appropriate medical opinion and/or 
schedule the veteran for the appropriate 
medical examination. 

4.  Following the completion of the 
foregoing, the RO should again review the 
case as to the severity of the veteran's 
service connected disability.  In doing 
so the RO should adjudicate the issues of 
entitlement to service connection for 
left knee arthritis and left knee 
replacement.  If the benefits sought are 
denied, and the veteran files a Notice of 
Disagreement with respect to the denial 
of service connection for additional left 
knee disabilities, the RO should furnish 
the veteran and his representative with 
an appropriate Supplemental Statement of 
the Case and afford them an opportunity 
to respond.  If a Substantive Appeal is 
filed with respect to the denial of 
service connection for additional left 
knee disabilities, those issues should be 
certified for appeal and the case should 
be returned to the Board for appellate 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


